DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 02/11/2022 have been entered. Claims 1-4, 6-13, 15-18, and 20 remain pending in the application.  
Double Patenting
Applicant is advised that should claims 1 and 9 be found allowable, claims 3 and 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13, 15-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (US 2018/0203208, of record) in view of Mikami (US 2016/0304390, of record). 
Regarding claim 1, Hsueh discloses an imaging lens assembly (see Fig 6A) consisting of a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens (see Fig 6A; lens assembly consists of six lenses from 610-660) sequentially from an object side (see Fig 6A; refers to left side of figure from where light arrives into the lens assembly) to an image side (see Fig 6A; refers to the right side of the figure from where light is focused to) of the imaging lens assembly, wherein the first lens has a positive refractive power (see Table 11; first lens has a power of +1/4.01) and a convex object-side surface (see Fig 6A; first lens has a convex object side surface); the second lens has a negative refractive power (see Table 11; first lens has a power of -1/7.38) and a concave image-side surface (see Fig 6A; second lens has a concave image side surface); and wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: 1.5 < f/EPDs 1.69 (see Table 11; Fno which is equivalent to f/epd = 1.69).
Hsueh does not disclose wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75%, and wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens; and wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5. Hsueh and Mikami are related because both teach imaging lens assemblies. 
Mikami discloses an imaging lens assembly (Fig 2), wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl 85% (see Table 5; spectral transmittance of optical glass at 650nm is 99.176%), a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88% (see Table 5; spectral transmittance of optical glass at 490nm is 97.992%), a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% (see Table 5; spectral transmittance of optical glass at 430nm is 93.814%) and wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens (see Fig 2; see Table 3; Hsueh discloses six lenses and lenses being aspheric; Mikami discloses glass used in a lens assembly see Table 3); and wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 (see Fig 2; see Table 3; glass has an abbe value of 20.88=Vg; Huseh discloses Vi to be 28.2 thus 0.35 < 20.88/28.2 <1.5). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hsueh with wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% and wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens; and wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 of Mikami for the purpose of improving the lens assembly so as to allow for better transmission of desired wavelengths while eliminating undesired wavelengths to reduce noise. 
Regarding claim 3, Hsueh in view of Mikami further discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 1, wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side (Hsueh: see Table 11; abbe of lens 6 is 28.2) satisfy: 0.35 < Vg/Vi < 1.5 (Mikami: see Fig 2; see Table 3; glass has an abbe value of 20.88=Vg; Huseh discloses Vi to be 28.2 thus 0.35 < 20.88/28.2 <1.5). 
Regarding claim 4, Hsueh in view of Mikami further discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 1, wherein a refractive index Ng of the glass aspheric lens satisfies: 1.5<Ng<2.0 (Mikami: see Table 3; Ng of glass is 1.923). 
Regarding claim 6, Hsueh in view of Mikami discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 1, wherein the effective focal length f of the imaging lens assembly (Hsueh: see Table 11; f= 3.77) and an effective focal length fg of the glass aspheric lens (Hsueh: see Table 11; fg = - 7.12) satisfy: -0.6<f/fg<1.2 (Hsueh: see Table 11; f/ig= -0.529). 
Regarding claim 7, Hsueh in view of Mikami discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 1, wherein an effective focal length f of the imaging lens assembly (Hsueh: see Table 11; f= 3.77) and a radius of curvature R1 of the object-side surface of the first lens (Hsueh: see Table 11; R1 = 1.625) satisfy: 2 < f/RI < 4 (Hsueh: see Fig 6A; see Table 11; f/R1 = 2.32).
Regarding claim 8, Hsueh in view of Mikami discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 7, wherein the radius of curvature R1 of the object-side surface of the object-side surface of the first lens (Hsueh: see Table 11; Rl = 1.625) and a radius of curvature R4 of the image-side surface of the second lens (Hsueh: see Table 11; R4 = 2.541) satisfy: 0< R1/R4< 1.0 (Hsueh: see Table 11; R1/R4 = 0.639). 
Regarding claim 18, Hsueh discloses an imaging lens assembly (see Fig 6A) consisting of a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens (see Fig 6A; lens assembly consists of six lenses from 610-660) sequentially from an object side (see Fig 6A; refers to left side of figure from where light arrives into the lens assembly) to an image side (see Fig 6A; refers to the right side of the figure from where light is focused to) of the imaging lens assembly, wherein the first lens has a positive refractive power (see Table 11; first lens has a power of +1/4.01) and a convex object-side surface (see Fig 6A; first lens has a convex object side surface); the second lens has a negative refractive power (see Table 11; first lens has a power of -1/7.38) and a concave image-side surface (see Fig 6A; second lens has a concave image side surface); and an effective focal length f of the imaging lens assembly (see Table 11; f = 3.77) and a radius of curvature R1 of the object-side surface of the first lens (see Table 11; R1 = 1.625) satisfy: 2 < f/Rl < 4 (see Fig 6A; see Table 11; f/R1 = 2.32) and wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: 1.5 < f/EPDs 1.69 (see Table 11; Fno which is equivalent to f/epd = 1.69).
Hsueh does not disclose wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens; wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 . Hsueh and Mikami are related because both teach imaging lens assemblies. 
Mikami discloses an imaging lens assembly (Fig 2), wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens (see Fig 2; see Table 3; Hsueh discloses six lenses and lenses being aspheric; Mikami discloses glass used in a lens assembly see Table 3); wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 (see Fig 2; see Table 3; glass has an abbe value of 20.88=Vg; Huseh discloses Vi to be 28.2 thus 0.35 < 20.88/28.2 <1.5). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hsueh with wherein at least one of the first lens, the second lens, or the at least one of the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens; wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 of Mikami for the purpose of improving the lens assembly so as to allow for better transmission of desired wavelengths while eliminating undesired wavelengths to reduce noise.
Regarding claim 20, Hsueh in view of Mikami an imaging lens assembly (Fig 2), wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl85% (see Table 5; spectral transmittance of optical glass at 650nm is 99.176%), a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88% (see Table 5; spectral transmittance of optical glass at 490nm is 97.992%), a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% (see Table 5; spectral transmittance of optical glass at 430nm is 93.814%). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (US 2018/0203208, of record) in view of Mikami (US 2016/03040390, of record), as applied to claim 1 above, and further in view of Bayya (US 2016/0069744, of record). 
Regarding claim 2, Hsueh in view of Mikami discloses the imaging lens assembly according to claim 1. Hsueh in view of Mikami does not disclose wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt] / [dni/dt] < 0.1. Hsueh in view of Mikami and Bayya are related because both teach a lens assembly. 
Bayya teaches the imaging lens assembly (Fig 10) according to claim 1, wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens (Para [0040]; glass aspheric lens is taught by Hsueh in view of Mikami; use of NRL-11 with dn/dt of -0.3x10^-6) and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side (Para [0033]; use of NRL-4 with dn/dt of -18.4 x 10^-6 on closest lens to imaging side) satisfy: [dng/dt] /[dni/dt] <0.1 (Para[0033 and 0040); [dng/dt] / [dni/dt] = (- 0.3x 10^-6)/(-18.4x10^-6) =0.0163). 
Therefore, it would have been obvious for one of ordinary skill in the art to have modified Hsueh in view of Mikami with wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt]/[dni/dt] < 0.1 of Bayya for the purpose of passive optical stabilization in order to maintain a consistent image quality.
Claims 9-10, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (US 2018/0203208, of record) in view of Bayya (US 2016/0069744, of record). 
Regarding claim 9, Hsueh discloses an imaging lens assembly (see Fig 6A) consisting of a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens (see Fig 6A; lens assembly consists of six lenses from 610-660), sequentially from an object side (see Fig 6A; refers to left side of figure from where light arrives into the lens assembly) to an image side (see Fig 6A; refers to the right side of the figure from where light is focused to) of the imaging lens assembly, and wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: 1.5<f/EPD<1.69 (see Table 11; Fno which is equivalent to f/epd = 1.69).
Hsueh does not disclose wherein at least one of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens and wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt] / [dni/dt] < 0.1, and wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5. Hsueh and Bayya are related because both teach a lens assembly. 
Bayya teaches the imaging lens assembly (Fig 10), wherein at least one of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, or the sixth lens is a glass aspheric lens (see Fig 10; Para [0040]; Hsueh discloses six lenses and lenses being aspheric; Bayya discloses glass used in a lens assembly) and wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens (Para [0040]; glass aspheric lens is taught by Hsueh; Bayya discloses use of NRL-11 with dn/dt of -0.38x10^-6) and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side (Para [0033]; use of NRL-4 with dn/dt of -18.4x10*6 on closest lens to imaging side) satisfy: [dng/dt] /[dni/dt] <0.1 (Para [0033 and 0040]; [dng/dt] / [dni/dt] =(-0.3x10^-6)/(-18.4x10^-6) =0.0163), wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side satisfy: 0.35 < Vg/Vi < 1.5 (see Fig 10; see Table 1; NRL-4 glass has an abbe value of 16; Huseh discloses Vi to be 28.2 thus 0.35 < 16/28.2 <1.5). 
Therefore, it would have been obvious for one of ordinary skill in the art to have modified Hsueh with wherein an influence ratio dng/dt of a unit temperature to a unit refractive index of the glass aspheric lens and a influence ratio dni/dt of a unit temperature to a unit refractive index of a lens closest to the image side satisfy: [dng/dt]/[dni/dt] <0.1 of Bayya for the purpose of passive optical stabilization in order to maintain a consistent image quality. 
Regarding claim 10, Hsueh in view of Bayya discloses the imaging lens assembly (Hsueh: see Fig 6A) according to claim 9, wherein the first lens has a positive refractive power (Hsueh: see Table 11; focal length of lens 1 is positive thus so too is power), an object-side surface of the first lens 610 is a convex surface (Hsueh: see Fig 6A; object-side surface of first lens is convex in shape), the second lens has a negative refractive power (Hsueh: see Table 11; focal length of lens 2 is negative thus power is also negative) and an image-side surface of the second lens 620 is a concave surface (Hsueh: see Fig 6A; image- side surface of second lens is concave in shape). 
Regarding claim 12, Hsueh in view of Bayya discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 9, wherein an abbe number Vg of the glass aspheric lens and an abbe number Vi of a lens closest to the image side (Bayya: see Fig 10; see Table 1; NRL-4 glass has an abbe value of 16; Huseh discloses Vi to be 28.2 thus 0.35 < 16/28.2 <1.5). 
Regarding claim 13, Hsueh in view of Bayya discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 9, wherein a refractive index Ng of the glass aspheric lens satisfies: 1.5<Ng<2.0 (Hsueh: see Table 11; Ng of lens 4 is 1.660). 
Regarding claim 15, Hsueh in view of Bayya discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 9, wherein the effective focal length f of the imaging lens assembly (Hsueh: see Table 11; f= 3.77) and an effective focal length fg of the glass aspheric lens (Hsueh: see Table 11; fg = - 7.12) satisfy: -0.6<f/fg<1.2 (Hsueh: see Table 11; f/fg= -0.529). 
Regarding claim 16, Hsueh in view of Bayya discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 10, wherein an effective focal length f of the imaging lens assembly (Hsueh: see Table 11; f= 3.77) and a radius of curvature R1 of the object-side surface of the first lens (Hsueh: see Table 11; R1 = 1.625) satisfy: 2 < f/RI < 4 (Hsueh: see Fig 6A; see Table 11; f/R1 = 2.32). 
Regarding claim 17, Hsueh in view of Bayya discloses an imaging lens assembly (Hsueh: see Fig 6A) according to claim 16, wherein the radius of curvature R1 of the object-side surface of the object-side surface of the first lens (Hsueh: see Table 11; Rl = 1.625) and a radius of curvature R4 of the image-side surface of the second lens (Hsueh: see Table 11; R4 = 2.541) satisfy: 0< R1/R4< 1.0 (Hsueh: see Table 11; R1/R4 = 0.639). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (US 2018/0203208, of record) in view of Bayya (US 2016/0069744, of record), as applied to claim 9 above, and further in view of Mikami (US 2016/03040390, of record). 
Regarding claim 11, Hsueh in view of Bayya discloses the imaging lens assembly according to claim 9. Hsueh in view of Bayya does not disclose wherein a transmittance T1 of the imaging lens assembly corresponding to a waveband 650nm satisfies: Tl > 85%, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, and a transmittance T3 of the imaging lens assembly corresponding to a wave band 430nm satisfies: T3>75%. Hsueh in view of Bayya and Mikami are related because both teach imaging lens assemblies. 
Mikami discloses an imaging lens assembly (Fig 2), wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl85% (see Table 5; spectral transmittance of optical glass at 650nm is 99.176%), a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88% (see Table 5; spectral transmittance of optical glass at 490nm is 97.992%), a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% (see Table 5; spectral transmittance of optical glass at 430nm is 93.814%). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hsueh with wherein a transmittance T1 of the imaging lens assembly corresponding to a wave band 650nm satisfies: Tl>85, a transmittance T2 of the imaging lens assembly corresponding to a waveband 490nm satisfies: T2>88%, a transmittance T3 of the imaging lens assembly corresponding to a waveband 430nm satisfies: T3>75% of Mikami for the purpose of improving the lens assembly so as to allow for better transmission of desired wavelengths while eliminating undesired wavelengths to reduce noise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872